Citation Nr: 1309113	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  99-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss to include on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1959 to October 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Oakland, California, Regional Office (RO) which granted service connection for bilateral hearing loss; assigned a noncompensable evaluation for that disability; and effectuated the award as of October 6, 1996.  In March 2004, the Board denied an initial compensable evaluation for the Veteran's bilateral hearing loss.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2005, the Court granted the Parties' Joint Motion for Remand; vacated the Board's March 2004 decision; and remanded the Veteran's appeal to the Board for additional action.  In January 2006, the Board remanded the Veteran's appeal to the RO for additional action.  

In March 2007, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2007, the Board remanded the Veteran's appeal to the RO for additional action.  In March 2009, the Board again remanded the Veteran's appeal to the RO for additional action.  

In May 2009, the RO referred the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss to the Director, Compensation and Pension Service for consideration of assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  In July 2009, the Director, Compensation and Pension Service determined that an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) was not warranted.  

In April 2012, the Veteran was informed that the Veterans Law Judge who had conducted his March 2007 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In April 2012, the Veteran requested another hearing before a Veterans Law Judge sitting at the RO.  In May 2012, the Board remanded the Veteran's appeal to the RO so that he could be afforded the requested hearing.  

In January 2013, the Veteran was afforded a videoconference before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The July 2009 opinion from the Director, Compensation and Pension Service conveys that: the Veteran "indicated that he had been working since 1975 as a contributing columnist for a newspaper, writer and researcher;" "the Veteran did not submit any evidence to indicate how his income had been affected by his hearing loss;" and "he was still working."  The opinion directed that "in the event that he submits adequate evidence, the claims folder should be returned to this Service for reconsideration of an extra-schedular evaluation for service-connected hearing loss."  

At the January 2013 videoconference hearing before the undersigned Veterans Law Judge, the Veteran's attorney advanced that the Veteran's bilateral hearing loss significantly impaired his vocational activities.  He clarified that:

If you were asked and we'll ask [the Veteran] here today is he still working, I think he would say yes I am but [the Veteran] considers his work that he does as a novelist and since I think around 1975 he has been writing a book but he has never been published as an author.  He has never received any money for his writing and he drives around the country writing about the American experience.  ...  He doesn't receive any compensation particularly in the last many years for the writing that he does so he would say yes, I'm employed but I think the definition of, you know, receiving income for your work which is the definition that the VA should use so the finding that he is not working while he may testify yes I am working he doesn't get paid for the writing that he does.  

The transcript of the January 2013 hearing constitutes evidence as to the current effect of the Veteran's bilateral hearing loss upon his employability.  Therefore, the Veteran's records should be again referred to the Director, Compensation and Pension Service for reconsideration of an extra-schedular evaluation for service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to an initial compensable evaluation for his bilateral hearing loss to the Director of the Compensation and Pension Service for reconsideration of assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2012).  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

